{¶ 28} A woman goes to a hospital clinic.  The clinic assigns her a doctor she has never met.  And the hospital has the gall to deny liability on the ground that she was told the names of possible doctors before her surgery and she did not object.  Horsefeathers.
{¶ 29} If the patient seeks out the doctor, and the doctor chooses a hospital as the sight of treatment, the hospital is generally not liable for the doctor's negligence — the doctor is truly an independent contractor. When the patient seeks out the hospital, and the hospital provides a doctor, the hospital is liable for the doctor's negligence under long-standing and unquestionable agency principles. It is that simple. To assert the "independent contractor" dodge in this instance is beyond specious.
{¶ 30} Judge Hildebrandt's opinion is excellent.  I concur.